Citation Nr: 1219696	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  10-00 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Houston, Texas, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge at the RO in March 2012.  A transcript of this hearing is contained in the claims folder.  


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during active service.  

2.  The evidence demonstrates that the Veteran has a current bilateral hearing loss.  

3.  The evidence is negative for hearing loss until many years after discharge from service, and medical opinion states that the Veteran's current hearing loss is not the result of military noise exposure, but is more likely the result of civilian noise exposure and the aging process. 


CONCLUSION OF LAW

A bilateral hearing loss was not incurred in or aggravated by active service, nor may a sensorineural hearing loss be presumed to have been incurred in during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in May 2008 that that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claim.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  He was afforded an appropriate VA examination, and a relevant opinion has been obtained from the examiner after a review of the claims folder.  The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  At this hearing, the Veteran stated that he had been provided examinations by various companies after service, during which he had been told he had a hearing loss.  He was reminded that with his permission, VA would attempt to obtain these records on his behalf.  However, the Veteran added that at least one of these companies was no longer in business, and his own attempts to obtain these records had been unsuccessful.  The Board agreed to hold the record open for 30 days so that he could try again.  The Veteran did not submit any additional records during this period, nor has he requested further assistance from VA in obtaining these records.  There is no indication that there is any other relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he sustained acoustic trauma as a result of noise exposure during active service.  He argues that the noise exposure is the cause of his current hearing loss. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If other organic diseases of the nervous system such as sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The service treatment records are negative for evidence of treatment or complaints for hearing loss.  At the November 1966 entrance examination, the Veteran's auditory thresholds for the right ear were 5, 0, -5 and 0 decibels at the frequencies of 500, 1000, 2000, and 4000 Hertz.  The left ear had auditory thresholds of 5, 5, 0, and 0 decibels at these same frequencies.  The auditory threshold at 3000 Hertz was not recorded.  When these thresholds are converted to ASA units, as must be done for any audiometric examination conducted by a service department prior to October 31, 1967, the auditory thresholds are 20, 10, 5, and 5 for the right ear, and 20, 15, 10, and 5 for the left ear.  

The Veteran was also afforded an audiometric examination at his September 1969 discharge examination.  The Veteran's auditory thresholds for the right ear were 0, 5, 0, and 5 decibels at the frequencies of 500, 1000, 2000, and 4000 Hertz.  The left ear had auditory thresholds of 0, 0, 5, and 5 decibels at these same frequencies.  Once again, the auditory threshold at 3000 Hertz was not recorded.  No conversion is required, as the examination was conducted subsequent to October 31, 1967 and is already assumed to be in the ISO units that are in current usage.

The Veteran answered "no" to a history of ear problems and to hearing loss on a Report of Medical History he completed at that time.  In October 1969 he signed a statement that there had been no change in his condition since his examination.  

The post service evidence includes the Veteran's claim and various statements he has submitted.  He argues that he was exposed to acoustic trauma during service, both in Vietnam and after his return.  He notes that he was first exposed to gunfire during basic training.  While in Vietnam, he worked in refrigeration repair, but notes that this required him to travel to various sites, where he often worked or bunked in close proximity to artillery batteries and was exposed to artillery fire without the benefit of hearing protection.  After he returned to the United States, the Veteran states that he was assigned to a tank unit.  During training, he sat inside the tank close to the main gun, which exposed him to the gunfire noise.  Hearing protection was unable to be provided to the crew as it would prevent proper communication between crew members.  

The initial evidence of a post service hearing loss is a January 2007 record from a private ear, nose, and throat doctor.  The assessment includes unspecified sensorineural hearing loss.  The examination did not include audiometric testing, and does not include any history or discussion regarding noise exposure, acoustic trauma, and the etiology of the hearing loss.  Similarly, an April 2008 letter from a private doctor states that the Veteran has decreased hearing, but does not contain any information or opinion regarding the etiology of the hearing loss.  

The Veteran was afforded a VA examination of his hearing loss in October 2010.  The claims folder was reviewed by the examiner, who noted that the Veteran had normal hearing on his 1969 discharge examination.  The examiner further noted the Veteran worked in air conditioning and refrigeration during service, but that he had also worked as a second gunner.  Post service employment included working as a corrections officer, in manufacturing and on an assembly line for over three years, in office work, in supervising threads on oil rigs, and as a sales representative for over 30 years.  The physical examination showed that the auditory thresholds for the right ear were 20, 15, 20, 80, and 70 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The left ear had auditory thresholds of 20, 15, 15, 60, and 70 decibels at these same frequencies.  Speech recognition was 92 percent in the right ear and 98 percent in the left ear.  The diagnoses included moderately severe to severe sensorineural hearing loss at 3000 and 4000 Hertz for each ear.  

The October 2010 examiner offered an opinion regarding the etiology of the Veteran's hearing loss.  Before doing so, she once again noted that the claims folder and the service medical records had been reviewed.  The examiner opined that the Veteran's hearing loss was not the result of military noise exposure, but was more likely a combination of his civilian noise exposure and the aging process.  

At the March 2012 hearing, the Veteran repeated his contentions about exposure to acoustic trauma during active service.  It was noted that a VA Fast Letter included the Veteran's military occupational specialty among those that are likely to be exposed to acoustic trauma.  When asked when he first noticed his hearing loss, the Veteran was unable to recall if others had noticed him to have hearing difficulty within the first year after discharge from service.  The Veteran testified that he had been told he had a hearing loss on company physicals for more than one employer.  He was unable to recall the dates of these examinations, but recalled that he left the first company in 1976.  See Transcript.  

Initially, the Board observes that the results of the October 2010 VA audiometric examination confirm that the Veteran has hearing loss to the extent required by 38 C.F.R. § 3.385.  Therefore, the first element of service connection has been met.  

However, in regards to service connection on a presumptive basis, the Board again notes that the service treatment records are negative for evidence or a diagnosis of hearing loss during active service.  In fact, if it is presumed that the November 1966 entrance examination utilized ASA units for the audiometric examination (and it must be so presumed on service department examinations prior to October 31, 1967), then the Veteran's hearing acuity was the same or better at every auditory threshold in October 1969.  Even if the November 1966 examination was recorded in modern ISO units, there is still no evidence of hearing loss.  While the auditory threshold had increased by no more than 5 decibels at some frequencies, the thresholds also improved by as much as 5 decibels at other frequencies for each ear.  It must be stressed that none of the thresholds recorded in October 1969 come within 20 decibels of hearing loss as defined by 38 C.F.R. § 3.385, and remain at least 15 decibels under what the Court in Hensley states is evidence of some degree of hearing loss.  The Veteran denied having hearing loss at the time of the examination.  There is no additional evidence of hearing loss within the first year of discharge from service.  Service connection for bilateral hearing loss on a presumptive basis is not warranted as it was not shown in service or within the first year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

While the medical records do not demonstrate evidence of hearing loss during service, the Veteran has provided competent and credible testimony regarding exposure to acoustic trauma during service as a result of his duties in refrigeration and as a tank gunner.  This is sufficient to show that the Veteran sustained an injury in service, and meet the second element of service connection.  

There is still one more element that must be demonstrated before service connection can be established.  The evidence must show that there is a relationship between the Veteran's current hearing loss and the acoustic trauma in service.  Unfortunately, such a relationship is not shown by the evidence.  

The evidence shows that the Veteran denied having hearing loss at the time of his discharge, and he is unable to recall if he experienced hearing loss within the first year of his discharge from service.  At the hearing, the Veteran testified that after service he was afforded private examinations, at which time he was told he had hearing loss.  The Veteran is competent to report what he was told by other doctors, and there is no reason to doubt his credibility.  However, he does not recall when these examinations occurred, and his testimony appears to place them around 1976.  Given the Veteran's denial of any hearing loss or related symptoms on the Report of Medical History he completed at discharge, his inability to recall if he experienced hearing loss during the first year after his discharge, and his additional testimony suggesting he first learned of hearing loss on private examinations conducted several years after discharge, the evidence is insufficient to support a finding of continuity of symptomatology between service and the present.  

Evidence of a relationship between the Veteran's current disability and the acoustic trauma sustained during active service can also be established by competent medical opinion.  The only competent opinion in this case is that of the October 2010 VA examiner.  This examiner reviewed the Veteran's service treatment records to include what she described as his normal examination at discharge.  She also reviewed his medical records and obtained a history from the Veteran at the examination.  After conducting the physical examination, the examiner opined that the Veteran's hearing loss was not the result of military noise exposure, but was more likely a combination of his civilian noise exposure and the aging process.  There is no competent opinion to the contrary.  Therefore, as the preponderance of the evidence is against a finding of a relationship between the acoustic trauma sustained during active service and the Veteran's current hearing loss, service connection is not established.  

In reaching this decision, the Board notes the Veteran's sincere belief that the noise exposure he undoubtedly sustained in service has caused his current hearing loss.  However, this is not an area where a lay person without medical training is competent to express such an opinion, and the only competent medical opinion does not support the Veteran's belief.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


